Exhibit 10.2

EXECUTION VERSION

 

BANC OF AMERICA SECURITIES LLC    PNC BANK, NATIONAL ASSOCIATION BANC OF AMERICA
BRIDGE LLC    PNC CAPITAL MARKETS LLC One Bryant Park    One PNC Plaza New York,
NY 10036    249 Fifth Avenue    Pittsburgh, PA 15222

March 14, 2010

CONSOL Energy Inc.

CNX Center

1000 CONSOL Energy Drive

Canonsburg, PA 15317-6506

 

Attention:    William J. Lyons,    Executive Vice President and Chief Financial
Officer

Project Platinum

Commitment Letter

Ladies and Gentlemen:

You have advised Banc of America Bridge LLC (“Banc of America Bridge”), Banc of
America Securities LLC (“BAS”), PNC Bank, National Association (“PNC Bank”) and
PNC Capital Markets LLC (“PNC” and, together with Banc of America Bridge, BAS
and PNC Bank, the “Commitment Parties,” “we” or “us”) that CONSOL Energy Inc., a
Delaware corporation (the “Company” or “you”), intends to acquire (the
“Acquisition”) all of the capital stock of Dominion Exploration & Production,
Inc., Dominion Reserves, Inc. and certain assets of Dominion Transmission, Inc.
(collectively, the “Acquired Business”) from Dominion Resources, Inc. and
certain of its subsidiaries (collectively, the “Seller”). The Acquisition will
be effected pursuant to a Purchase and Sale Agreement, dated on or about the
date hereof (the “Acquisition Agreement”), between the Company and the Seller.
The Company and its subsidiaries (other than Excluded Subsidiaries (as defined
in Annex I-A)) are sometimes collectively referred to herein as the “Companies.”

You have also advised us that you intend to finance the Acquisition and the
costs and expenses related to the Transaction (as defined herein) from the
issuance and sale of a combination of senior unsecured notes of the Company (the
“Notes”) and common stock of the Company (together with the Notes, the
“Permanent Securities”) generating at least $3,500.0 million aggregate gross
proceeds and, to the extent that $3,500.0 million aggregate gross proceeds of
Permanent Securities are not issued and sold on or prior to the date of
consummation of the Acquisition (the “Closing Date”), up to $3,500.0 million in
senior unsecured loans (the “Bridge Loans” and, together with any Rollover Loans
and Exchange Notes (each, as defined in Annex I-A hereto), the “Bridge
Facility”) made available to the Company as interim financing to the Permanent
Securities. No additional external financing other than the Permanent Securities
or the Bridge Loans will be required to fund the Acquisition and the costs and
expenses related to the Transaction. The Acquisition, the issuance and sale of
the Permanent Securities and/or the borrowing of the Bridge Loans and all
related transactions are hereinafter collectively referred to as the
“Transaction.”

1. Commitments. In connection with the foregoing, (a) Banc of America Bridge is
pleased to advise you of its commitment to provide 70% of the total principal
amount of Bridge Loans, (b) PNC Bank is please to advise you of its commitment
to provide 30% of the total principal amount of Bridge



--------------------------------------------------------------------------------

Loans (PNC Bank in such capacity and Banc of America Bridge in such capacity are
referred to as the “Initial Lenders”), (c) Banc of America Bridge is pleased to
advise you of its willingness to act as the sole and exclusive administrative
agent (in such capacity, the “Administrative Agent”) for the Bridge Loans and
(d) BAS and PNC are pleased to advise you of their willingness, and you hereby
engage BAS and PNC, to act as the joint lead arrangers and joint bookrunning
managers (in such capacity, the “Lead Arrangers”) for the Bridge Loans, and in
connection therewith to form a syndicate of lenders for the Bridge Loans
(collectively, the “Lenders”) in consultation with you, including the Initial
Lenders, all upon and subject to the terms and conditions set forth in this
letter and in Annex I hereto under “Conditions Precedent” and Annex II hereto.
Annexes I and II are referred to herein as the “Summary of Terms” and, together
with this letter, as the “Commitment Letter.” It is understood and agreed that
Banc of America Bridge and BAS will have “lead left” placement on all marketing
materials relating to the Bridge Facility and will perform the duties and
exercise the authority customarily performed and exercised by them in such role,
including acting as sole manager of the physical books. All capitalized terms
used and not otherwise defined herein shall have the same meanings as specified
therefor in the Summary of Terms.

2. Syndication. The Lead Arrangers intend to commence syndication of the Bridge
Facility promptly after your acceptance of the terms of this Commitment Letter
and the Fee Letter (as hereinafter defined). You agree to actively assist the
Lead Arrangers in achieving a Successful Syndication (as defined in the Fee
Letter) of the Bridge Facility. Such assistance shall include (a) your providing
and causing your advisors to provide, and using your commercially reasonable
efforts to cause the Seller, the Acquired Business and their advisors to
provide, the Lead Arrangers and the Lenders upon request with such information
reasonably deemed necessary by BAS (after consultation with the Company) to
complete such syndication, including, but not limited to, information and
evaluations prepared by you, the Seller, the Acquired Business and your and
their advisors, or on your or their behalf, relating to the Company, its
subsidiaries, the Acquired Business and the Transaction (including the
Projections (as hereinafter defined), the “Information”), (b) assistance by you
in the preparation and completion of a customary information memorandum (the
“Information Memorandum”) in form and substance customary for transactions of
this type and other materials deemed reasonably necessary by BAS (after
consultation with the Company) to be used in connection with the syndication of
the Bridge Facility (collectively with the Summary of Terms and any additional
summary of terms prepared for distribution to Public Lenders (as hereinafter
defined), the “Information Materials”), (c) your using your commercially
reasonable efforts to ensure that the syndication efforts of the Lead Arrangers
benefit materially from existing lending relationships of you and your
subsidiaries, (d) your using commercially reasonable efforts to obtain updated
corporate credit or family ratings of the Company after giving effect to the
Transaction and ratings of the Notes from Moody’s Investors Service, Inc.
(“Moody’s”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
(“S&P”) (collectively, the “Ratings”), and (e) your otherwise providing
reasonable assistance to the Lead Arrangers in their syndication efforts,
including by making your officers and advisors available from time to time to
attend and make presentations regarding the business and prospects of the
Companies and the Transaction at one or more meetings of prospective Lenders.
You hereby agree to use your commercially reasonable efforts so that the
Information Memorandum to be used in connection with the syndication of the
Bridge Facility shall be completed within five business days of our request
therefor. Without limiting your obligations hereunder, it is understood that
syndication of the Bridge Facility is not a condition to funding of the Bridge
Facility.

It is understood and agreed that BAS will manage and control all aspects of the
syndication of the Bridge Facility in consultation with you and PNC, including
decisions as to the selection of prospective Lenders and any titles offered to
proposed Lenders, when commitments will be accepted and the final allocations of
the commitments among the Lenders. It is understood that no other Lender
participating in the Bridge Facility will receive compensation from you in order
to obtain its commitment thereto, except as set forth in this Commitment Letter
or the Fee Letter or as otherwise permitted by BAS. It is also un-

 

-2-



--------------------------------------------------------------------------------

derstood and agreed that the amount and distribution of the fees set forth in
the Commitment Letter and the Fee Letter among the Lenders will be at the
discretion of BAS (after consultation with the Company and PNC).

The Company agrees that, prior to the Successful Syndication of the Bridge
Facility, there shall be no offering, placement, arrangement, syndication or
issuance (or announcement thereof) of any debt or equity of the Company or any
of its subsidiaries, including any extension, amendment or refinancing of any
existing debt or credit facility, without the prior written consent of the Lead
Arrangers, which consent shall not be unreasonably withheld; provided that the
foregoing shall not prohibit (i) the existence of the Bridge Facility, (ii) the
offering of Permanent Securities in accordance with the Engagement Letter (as
defined herein), (iii) the extension, amendment or refinancing of the Company’s
Amended and Restated Credit Agreement, dated as of June 27, 2007 (the “Existing
Credit Agreement”), or of CNX Gas Corporation’s Credit Agreement, dated as of
October 7, 2005 (the “Existing Gas Credit Agreement”), in each case, on terms
and conditions reasonably satisfactory to the Lead Arrangers and so long as the
Lead Arrangers are offered to be exclusive joint lead arrangers and joint
bookrunners of each such extension, amendment or refinancing thereof (this
clause, the “Refinancing Exception”), (iv) the extension, amendment or
refinancing of the Company’s existing Amended and Restated Receivables Purchase
Agreement, as amended, dated as of April 30, 2007, and the Purchase and Sale
Agreement, dated as of April 30, 2003, as amended (collectively, the
“Receivables Purchase Agreement”), for commitments not to exceed $200.0 million
in the aggregate, (v) the extension, amendment or refinancing of obligations in
respect of the industrial revenue bonds issued by the Mayor and City Council of
Baltimore (Port Facilities Revenue Bonds), (vi) capital leases in the ordinary
course of business, (vii) debt that is not issued in the capital markets or
syndicated in an aggregate amount not to exceed $25.0 million, (viii) the
issuance of common stock of the Company in exchange for common stock held by
minority shareholders of CNX Gas Corporation and (ix) the issuance of equity
interests under equity compensation arrangements in the ordinary course of
business. Unless otherwise specified, references in this Commitment Letter or
the Fee Letter to the Existing Credit Agreement and the Existing Gas Credit
Agreement are to the Existing Credit Agreement or the Existing Gas Credit
Agreement, respectively, as extended, amended or refinanced as permitted by the
Refinancing Exception, and references to specific provisions of the Existing
Credit Agreement shall be to the analogous provisions in the Existing Credit
Agreement as so extended, amended or refinanced.

3. Information Requirements. You hereby represent, warrant and covenant that
(a) all written Information, other than the Projections and information of a
general economic or industry-specific nature, that has been or is hereafter made
available to the Lead Arrangers or any of the Lenders by you or any of your
representatives (including filings by the Company with the Securities and
Exchange Commission (the “SEC”) since January 1, 2010), or, to the best of your
knowledge, by the Seller or any of its representatives (including filings by the
Seller with the SEC since January 1, 2010, to the extent relating to the
Acquired Business), in connection with any aspect of the Transaction did not and
will not, when taken as a whole, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not materially misleading, in light of the circumstances under which
such statements are made (giving effect to all supplements thereto) and (b) all
financial projections concerning the Company and its subsidiaries that have been
or are hereafter made available to the Lead Arrangers or any of the Lenders by
you or any of your representatives in connection with the transactions
contemplated hereby (the “Projections”) have been or will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time made
(it being recognized by the Commitment Parties that such Projections are not to
be viewed as facts and that actual results during the period or periods covered
by any such Projections may differ from the projected results, and such
differences may be material). You agree that if at any time prior to the Closing
Date and, if requested by us, for a reasonable period thereafter as is necessary
to complete the syndication of the Bridge Facility, any of the representations
in the preceding sentence would be incorrect in any material respect if the
Information and Projections were

 

-3-



--------------------------------------------------------------------------------

being furnished, and such representations were being made, at such time, then
you will promptly supplement, or cause to be supplemented, the Information and
Projections so that such representations will be correct (to your knowledge, in
the case of information made available by the Seller or any of its
representatives) in all material respects, when taken as a whole together with
all such filings of the Company and the Seller with the SEC, under such
circumstances at such time. In issuing this commitment and in arranging and
syndicating the Bridge Facility, the Commitment Parties are and will be using
and relying on the Information and the Projections without independent
verification thereof.

You acknowledge that (a) the Lead Arrangers on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system and
(b) certain prospective Lenders (such Lenders, “Public Lenders”; all other
Lenders, “Private Lenders”) may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Company, its subsidiaries, the
Seller or their respective securities, and who may be engaged in investment and
other market-related activities with respect to such entities’ securities. If
requested, you will assist us in preparing an additional version of the
Information Materials not containing MNPI (the “Public Information Materials”)
to be distributed to prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. In addition, at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC.”

You agree that the Lead Arrangers on your behalf may distribute the following
documents to all prospective Lenders, unless you advise the Lead Arrangers in
writing (including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders (and provided that you have been given a reasonable opportunity
to review such documents and comply with SEC disclosure obligations):
(a) administrative materials for prospective Lenders such as lender meeting
invitations and funding and closing memoranda, (b) notifications of changes to
the terms of the Bridge Facility and (c) the marketing term sheet and drafts and
final versions of definitive documents with respect to the Bridge Facility. If
you advise us that any of the foregoing items should be distributed only to
Private Lenders, then the Lead Arrangers will not distribute such materials to
Public Lenders without further discussions with you. You agree that Information
Materials that are marked “PUBLIC” in accordance with the preceding paragraph
made available to prospective Public Lenders in accordance with this Commitment
Letter shall not contain MNPI.

4. Fees and Indemnities.

(a) You agree to pay the fees set forth in the Fee Letter dated the date hereof
among the parties hereto and the Administrative Fee Letter dated the date hereof
among Banc of America Bridge, BAS and the Company (collectively, the “Fee
Letter”). You also agree to reimburse the Commitment Parties from time to time
on demand for all reasonable, invoiced out-of-pocket fees and expenses
(including, but not limited to, the reasonable fees, disbursements and other
charges of Cahill Gordon & Reindel LLP and of any special or local counsel (but
not more than one per jurisdiction) to the Lead Arrangers and the Administrative
Agent, and reasonable due diligence expenses) incurred in connection with the
Bridge Facility, the syndication thereof, the preparation of the Credit
Documentation (as hereinafter defined) therefor and the other transactions
contemplated hereby, whether or not the Closing Date occurs or any Credit
Documentation is executed and delivered or any extensions of credit are made
under the Bridge Facility.

 

-4-



--------------------------------------------------------------------------------

(b) You also agree to indemnify and hold harmless the Commitment Parties and
each of their affiliates, successors and assigns and their respective officers,
directors, employees, agents, advisors and other representatives (each, an
“Indemnified Party”) from and against (and will reimburse each Indemnified Party
as the same are incurred for) any and all claims, damages, losses, liabilities
and expenses (including, without limitation, the reasonable fees, disbursements
and other charges of one counsel to all the Indemnified Parties together
(selected by BAS) and, in the case of a conflict of interest, one additional
counsel to the other Indemnified Parties (plus local counsel in each applicable
jurisdiction, to the extent appropriate)) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any aspect of the Transaction, this Commitment Letter
or the Fee Letter or (b) the Bridge Facility or any use made or proposed to be
made with the proceeds thereof (in all cases, whether or not caused or arising,
in whole or in part, out of the comparative, contributory or sole negligence of
the Indemnified Party), except to the extent such claim, damage, loss, liability
or expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnified Party or its officers, directors, employees or
controlling persons. In the case of any claim, litigation, investigation or
proceeding (any of the foregoing, a “Proceeding”) to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
Proceeding is brought by you, your equity holders or creditors or an Indemnified
Party, whether or not an Indemnified Party is otherwise a party thereto and
whether or not any aspect of the Transaction is consummated. You shall not be
liable for any settlement of any Proceedings effected without your consent
(which consent shall not be unreasonably withheld, conditioned or delayed), but
if settled with your written consent, you agree to indemnify and hold harmless
each Indemnified Party from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement. You shall not, without
the prior written consent of each applicable Indemnified Party (which consent
shall not be unreasonably withheld), effect any settlement of any pending or
threatened Proceedings in respect of which indemnity could have been sought
hereunder by such Indemnified Party unless (a) such settlement includes an
unconditional release of such Indemnified Party in form and substance reasonably
satisfactory to such Indemnified Party from all liability on claims that are the
subject matter of such Proceedings and (b) does not include any statement as to
or any admission of fault, culpability or a failure to act by or on behalf of
any Indemnified Party. You also agree that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to you,
the Seller, or your or its subsidiaries or affiliates or to your or their
respective equity holders or creditors arising out of, related to or in
connection with any aspect of the Transaction, except to the extent of direct
(as opposed to special, indirect, consequential or punitive) damages determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnified Party or its officers, directors, employees or controlling persons.
It is further agreed that the Commitment Parties shall only have liability to
you (as opposed to any other person), and that the Commitment Parties shall be
severally liable solely in respect of their respective commitments to the Bridge
Facility, on a several, and not joint, basis with any other Lender.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct or actual damages
resulting from the gross negligence, bad faith or willful misconduct of such
Indemnified Party or its officers, directors, employees or controlling persons
as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

5. Conditions to Financing. The commitment of the Initial Lenders in respect of
the Bridge Loans and the undertaking of the Lead Arrangers to provide the
services described herein are subject to the satisfaction of each of the
conditions set forth in Annex I hereto under “Conditions Precedent” and in Annex
II hereto and each of the following conditions precedent: (a) the negotiation,
execution and delivery of definitive documentation with respect to the Bridge
Facility on terms and conditions consis-

 

-5-



--------------------------------------------------------------------------------

tent with this Commitment Letter and the Fee Letter and in a form reasonably
satisfactory to the Lead Arrangers and the Company (the “Credit Documentation”);
(b) compliance with all material provisions of the Fee Letter; and (c) the
Company shall have engaged the Investment Banks (as defined in the Fee Letter)
pursuant to an engagement letter (the “Engagement Letter”), and the Company
shall have complied with all of its material obligations thereunder.

Notwithstanding anything to the contrary in this Commitment Letter, the Fee
Letter, the Credit Documentation or any other agreement or other undertaking
concerning the financing of the Transaction, (i) (x) the only representations
and warranties relating to the Acquired Business the accuracy of which shall be
a condition to the availability of the Bridge Facility on the Closing Date shall
be (A) such of the representations and warranties made by the Sellers in the
Acquisition Agreement that are material to the interests of the Lenders, but
only to the extent that you have (or your subsidiary has) the right to terminate
your (or its) obligations under the Acquisition Agreement as a result of a
breach of such representations and warranties in the Acquisition Agreement
(determined without regard to whether any notice is required to be delivered by
you) (the “Acquisition Agreement Representations”) and (B) the Specified
Representations (as defined below) and (y) the only representations and
warranties relating to the Company and its subsidiaries the accuracy of which
shall be a condition to the availability of the Bridge Facility on the Closing
Date shall be the Specified Representations and (ii) the terms of the Credit
Documentation shall be in a form such that they do not impair availability of
the Credit Facility on the Closing Date if the conditions set forth in this
Commitment Letter are satisfied. “Specified Representations” means the
representations and warranties referred to in Annex I relating to corporate
existence, corporate power and authority, the due authorization, execution,
delivery and enforceability of the Credit Documentation, no conflicts with
material agreements, in each case as they relate to entering into and
performance of the Credit Documentation, solvency of the Companies taken as a
whole, full disclosure, accuracy of financial statements, Federal Reserve margin
regulations and the Investment Company Act. Notwithstanding anything in this
Commitment Letter, the Fee Letter, the Credit Documentation or any other
agreement or other undertaking concerning the financing of the transactions
contemplated hereby to the contrary (but subject to termination of the
commitments provided hereunder pursuant to Section 8), the only conditions to
availability of the Bridge Facility on the Closing Date are those set forth in
this Section 5 and in Annex I under the heading “Conditions Precedent” and in
Annex II.

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, except for the
disclosure hereof or thereof on a confidential basis to your accountants,
attorneys and other professional advisors retained by you in connection with the
Transaction, may not be disclosed in whole or in part to any person or entity
without our prior written consent; provided, however, it is understood and
agreed that you may disclose: (a) this Commitment Letter and the Fee Letter on a
confidential basis to the board of directors and advisors of the Seller in
connection with their consideration of the Transaction (provided that the Fee
Letter is redacted in a manner reasonably satisfactory to the Lead Arrangers);
(b) after your acceptance hereof, this Commitment Letter (but not the Fee
Letter), in filings with the Securities and Exchange Commission and other
applicable regulatory authorities and stock exchanges; (c) this Commitment
Letter and the Fee Letter, after written notice (to the extent reasonably
practicable) to the Lead Arrangers, as otherwise required by law or regulations
or compulsory legal process; (d) this Commitment Letter and the Fee Letter,
after written notice to the Lead Arrangers, in defense of any legal action
brought by or against any of you or any of your affiliates, successors or
assigns or any of their respective officers, directors, employees, agents,
advisors or other representatives, or as may be necessary or advisable in
connection with the assertion of any claim or right under or in connection with
the Commitment Letter or the Fee Letter and (e) after your acceptance hereof,
this Commitment Letter (but not the Fee Letter), on a confidential basis to any
ratings agencies and valuation firms.

 

-6-



--------------------------------------------------------------------------------

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. Solely in connection with the services and transactions contemplated
hereby, you agree that the Commitment Parties are permitted to access, use and
share with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning the Companies or any of
their respective affiliates that is or may come into the possession of the
Commitment Parties or any of such affiliates; provided such bank or non-bank
affiliates, agents, advisors (legal or otherwise) and representatives are bound
by the obligations set forth in the second sentence of this paragraph as if they
were a Commitment Party.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Bridge Facility and any related arranging or other
services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) each
of the Commitment Parties has been, is, and will be acting solely as a principal
and, except as otherwise expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for you or any of your affiliates, stockholders, creditors or employees or any
other party, (v) the Commitment Parties have not assumed and will not assume an
advisory, agency or fiduciary responsibility in your or your affiliates’ favor
with respect to any of the transactions contemplated hereby or the process
leading thereto (irrespective of whether any of the Commitment Parties has
advised or is currently advising you or your affiliates on other matters) and
the Commitment Parties have no obligation to you or your affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth in this Commitment Letter and (vi) the Commitment Parties and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and your affiliates, and the Commitment
Parties have no obligation to disclose any of such interests to you or your
affiliates. To the fullest extent permitted by law, you hereby waive and release
any claims that you may have against the Commitment Parties with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by this Commitment Letter.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you, which information includes your name and
address and other information that will allow the Commitment Parties, as
applicable, to identify you in accordance with the U.S.A. Patriot Act.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder, except that the provisions of Sections 2 and 3 shall not survive if
the commitments and undertakings of the Commitment Parties are terminated prior
to the funding of the Bridge Loans.

 

-7-



--------------------------------------------------------------------------------

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transaction and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter, the Fee Letter, the Transaction and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Bridge Facility and supersedes all prior agreements and
understandings relating to the subject matter hereof. No party has been
authorized by the Commitment Parties to make any oral or written statements that
are inconsistent with this Commitment Letter. Neither this Commitment Letter
(including the attachments hereto) nor the Fee Letter may be amended or any term
or provision hereof or thereof waived or modified except by an instrument in
writing signed by each of the parties hereto.

This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and any Indemnified Parties to the extent
applicable). The Initial Lenders may assign their respective commitments
hereunder, in whole or in part, to any of their respective affiliates or to any
Lender; provided that the Initial Lenders shall not be relieved of their
respective commitments hereunder except to the extent that (i) the Company
consents to such assignment or (ii) such assignment is to a lender under the
Existing Credit Agreement or the Existing Gas Credit Agreement. No Lead Arranger
shall assign its rights under this Commitment Letter or the Fee Letter as a Lead
Arranger in its capacity as such (other than to one of its affiliates or by
operation of law) without the prior written consent of each of the parties
hereto.

Please indicate your acceptance of the terms of this Commitment Letter and the
Fee Letter by returning to us executed counterparts of this Commitment Letter
and the Fee Letter and paying the fee payable pursuant to the Fee Letter upon
your acceptance of this Commitment Letter by wire transfer of immediately
available funds to the account specified by us, in each case not later than 5:00
p.m. (New York City time) on the date hereof, whereupon the undertakings of the
parties shall become effective to the extent and in the manner provided hereby;
provided that if the date hereof is not a business day, such fee shall be paid
not later than 5:00 p.m. (New York City time) on the immediately succeeding
business day. This offer shall terminate if not so accepted by you at or prior
to that time. All commitments and under-

 

-8-



--------------------------------------------------------------------------------

takings of the Commitment Parties hereunder will terminate on the earliest of
(a) the closing of the Acquisition if no Bridge Loans are simultaneously drawn,
(b) the execution and delivery of the Credit Documentation, (c) your written
notice to us, or the public announcement, of the abandonment or termination of
the Acquisition Agreement and (d) 11:59 p.m. (New York time), on June 10, 2010,
or, if both the Company and the Seller exercise their rights under Section 10.1
of the Acquisition Agreement to extend the End Date (as defined in the
Acquisition Agreement), 11:59 p.m. (New York time) on the date which is 90 days
thereafter, unless, in the case of this clause (d), the Commitment Parties, in
their discretion, agree to an extension.

[The remainder of this page intentionally left blank.]

 

-9-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANC OF AMERICA BRIDGE LLC By:  

/s/ Lex Maultsby

  Name:   Lex Maultsby   Title:   Managing Director BANC OF AMERICA SECURITIES
LLC By:  

/s/ Lex Maultsby

  Name:   Lex Maultsby   Title:   Managing Director

[Commitment Letter]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Richard C. Munsick

  Name:   Richard C. Munsick   Title:   Senior Vice President PNC CAPITAL
MARKETS LLC By:  

/s/ Peter M. Hilton

  Name:   Peter M. Hilton   Title:   Senior Managing Director

[Commitment Letter]



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above:

 

CONSOL ENERGY INC. By:  

/s/ William J. Lyons

  Name:   William J. Lyons   Title:  

Executive Vice President and

Chief Financial Officer

[Commitment Letter]



--------------------------------------------------------------------------------

ANNEX I-A

SUMMARY OF TERMS AND CONDITIONS

BRIDGE LOANS

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I-A is attached.

 

Borrower:    CONSOL Energy Inc. (the “Company”). Guarantors:    All subsidiaries
of the Company (other than Excluded Subsidiaries (as defined in the Existing
Credit Agreement)) will guarantee the Bridge Loans on the Closing Date.
Thereafter all subsidiaries of the Company that from to time become guarantors
of (i) the Existing Credit Agreement or (ii) any other debt of the Company will
also guarantee the Bridge Loans (it being understood and agreed that CNX Gas
Corporation will not be required to become a guarantor of the Bridge Loans by
virtue of its existing guaranty of the Company’s outstanding 7.875% Notes due
2012 (the “Existing Notes”)). In addition, the Company may elect to cause any of
its subsidiaries to guarantee the Bridge Facility. All subsidiaries that
guarantee the Bridge Loans are referred to herein as the “Guarantors,” and
together with the Company are referred to herein as the “Loan Parties.”
Administrative Agent:    Banc of America Bridge LLC or an affiliate thereof will
act as sole and exclusive administrative agent for the Lenders (the
“Administrative Agent”). Joint Lead Arrangers and    Joint Bookrunning Managers:
   Banc of America Securities LLC (“BAS”) and PNC Capital Markets LLC (“PNC”)
will act as joint lead arrangers and joint bookrunning managers for the Bridge
Loans (in such capacity, the “Lead Arrangers”). Lenders:    Banc of America
Bridge LLC or an affiliate thereof (“Banc of America Bridge”), PNC Bank,
National Association (together, the “Initial Lenders”) and other financial
institutions and institutional lenders selected by BAS in consultation with the
Company (the “Lenders”). Bridge Loans:    $3,500.0 million of unsecured senior
bridge loans (the “Bridge Loans”), subject to reduction as set forth below under
“Mandatory Prepayments and Commitment Reductions.” The Bridge Loans will be
available to the Company in one drawing on the Closing Date. Ranking:    The
Bridge Loans will be unsecured, senior obligations of the Company, ranking pari
passu with or senior to all other unsecured debt obligations of the Company. The
guarantees will be unsecured, senior obligations of each Guarantor, ranking pari
passu with or senior to all other unsecured debt obligations of such Guarantor.
Security:    None.

 

Annex 1-A-1



--------------------------------------------------------------------------------

Purpose:    The proceeds of the Bridge Loans shall be used (i) to finance in
part the Acquisition and (ii) to pay fees and expenses incurred in connection
with the Transaction. Interest Rate:    Interest shall be payable quarterly in
arrears at a rate per annum equal to three-month LIBOR plus the Applicable
Margin (each as defined in the Fee Letter); provided that the interest rate
shall not exceed the Total Cap (as defined in the Fee Letter) except as provided
in the next paragraph.    During the continuance of an event of default or a
payment default, interest will accrue on the principal of the Bridge Loans and
on any other outstanding amount at a rate of 200 basis points in excess of the
rate otherwise applicable to the Bridge Loans (except that following the
Rollover Date (as defined below), interest on the Bridge Loans will accrue at a
per annum rate equal to 200 basis points in excess of the Total Cap), and will
be payable on demand.    All calculations of interest shall be made on the basis
of actual number of days elapsed in a 360-day year. Cost and Yield Protection:
   Substantially similar to the Existing Credit Agreement. Amortization:   
None. Optional Prepayments:    The Bridge Loans may be prepaid prior to the
first anniversary of the Closing Date (the “Rollover Date”), without premium or
penalty, in whole or in part, upon written notice, at the option of the Company,
at any time, together with accrued interest to the prepayment date.
Mandatory Prepayments and Commitment    Reductions:    The Company shall prepay
the Bridge Loans without premium or penalty together with accrued interest to
the prepayment date, and the commitments in respect of the Bridge Facility under
the Commitment Letter shall be permanently reduced, by an amount equal to all
Net Cash Proceeds (as defined in the Existing Credit Agreement), except that
references in the definition of Net Cash Proceeds to “Sections 8.2.7(viii) or
(ix)” shall be deemed amended to be references to “Section 8.2.7” for purposes
hereof, from (a) sales or other dispositions of property and assets of any Loan
Party (including (i) sales or issuances of equity interests of any direct
subsidiaries of any Loan Party and (ii) any transfer, lease or other disposition
of any portion of the Acquired Business to a subsidiary that is not a Loan
Party), other than transactions pursuant to clauses (i), (ii), (iii), (iv) (only
for up to $25.0 million in the aggregate), (v) (only for up to $200.0 million of
credit extensions at any time outstanding), (vi) (only to the extent in the
ordinary course of business) and (vii) of Section 8.2.7 of the Existing Credit
Agreement, (b) Extraordinary Receipts, (c) any issuance or incurrence after the
Closing Date of additional debt of any Loan Party, including the Notes but
excluding borrowings under the Existing Credit

 

Annex I-A-2



--------------------------------------------------------------------------------

   Agreement and debt incurred under clauses (ii), (iii), (iv), (v) (only to the
extent in the ordinary course of business and is not a substitute for a
financing arrangement), (vi), (vii) (only to the extent relating to (1) clause
(xi) of the definition of Permitted Liens (to the extent relating to up to
$200.0 million of credit extensions at any time outstanding) and (2) clause
(xii) of the definition of Permitted Liens (to the extent relating to up to
$25.0 million of Indebtedness)) and (ix) of Section 8.2.1 of the Existing Credit
Agreement, and (d) any issuance of equity interests by the Company, except for
issuances under equity compensation arrangements in the ordinary course of
business.    “Extraordinary Receipts” means cash received by or paid to or for
the account of any Loan Party outside the ordinary course of business in respect
of tax refunds, pension plan reversions, condemnation awards (and payments in
lieu thereof) and casualty insurance proceeds (other than condemnation awards
and casualty insurance proceeds promptly designated for reinvestment or
restoration to occur within 270 days of receipt or promptly used to repay other
debt secured by the asset that is the subject of the condemnation award or
casualty insurance), indemnity payments (other than to the extent in respect of
any third party claim against any Loan Party and applied to pay or reimburse for
payment of such claim and costs and expenses with respect thereto) and purchase
price adjustments under the Acquisition Agreement.    The Company shall give
prompt notice to the Commitment Parties (prior to the execution and delivery of
the Credit Documentation) or to the Administrative Agent (after the execution
and delivery of the Credit Documentation) of any event that reduces commitments
or requires prepayment pursuant to the above. Change of Control:    In the event
of a Change of Control (as defined in the Existing Credit Agreement), each
Lender will have the right to require the Company, and the Company must offer,
to prepay the outstanding principal amount of the Bridge Loans at a premium
equal to 100% of the principal amount thereof, plus accrued and unpaid interest
thereon to the date of prepayment. Conversion into Rollover   

Loans:

   If the Bridge Loans have not been previously prepaid in full for cash on or
prior to the Rollover Date, the principal amount of the Bridge Loans outstanding
on the Rollover Date may, subject to the conditions precedent set forth in Annex
I-B, be converted into unsecured, senior rollover loans with a maturity of
January 15, 2015 and otherwise having the terms set forth in Annex I-B (the
“Rollover Loans”). Any Bridge Loans not converted into Rollover Loans shall be
repaid in full on the Rollover Date. Exchange into    Exchange Notes:    Each
Lender that is (or will immediately transfer its Exchange Notes to) an Eligible
Holder (as defined in Annex I-C) will have the right, at any time on or after
the Rollover Date, to exchange Rollover Loans

 

Annex I-A-3



--------------------------------------------------------------------------------

   held by it for unsecured senior exchange notes of the Company having the
terms set forth in Annex I-C (the “Exchange Notes”); provided that the Company
may defer the first and each subsequent issuance of Exchange Notes until such
times as the Company shall have received requests to issue an aggregate of at
least $100.0 million in principal amount of Exchange Notes. In connection with
each such exchange, or at any time prior thereto, but after the Rollover Date,
if requested by the Initial Lenders, the Company shall (i) deliver to the Lender
that is receiving Exchange Notes, and to such other Lenders as the Initial
Lenders requests, an offering memorandum of the type customarily utilized in a
Rule 144A offering of high yield securities covering the resale of such Exchange
Notes or Bridge Loans by such Lenders and keep such offering memorandum updated
in a manner as would be required pursuant to a customary Rule 144A securities
purchase agreement, (ii) execute an exchange agreement containing provisions
customary in Rule 144A transactions (including indemnification provisions) and a
registration rights agreement customary in Rule 144A offerings, in each case, if
requested by the Initial Lenders, (iii) deliver or cause to be delivered such
opinions and accountants’ comfort letters addressed to the Initial Lenders and
such certificates as the Initial Lenders may request as would be customary in
Rule 144A offerings and (iv) take such other actions, and cause its advisors,
auditors and counsel to take such actions, as reasonably requested by the
Initial Lenders in connection with issuances or resales of Exchange Notes or
Bridge Loans, including providing such information regarding the business and
operations of the Company and its subsidiaries as is reasonably requested by any
prospective holder of Exchange Notes or Bridge Loans and customarily provided in
due diligence investigations in connection with purchases or resales of
securities. Conditions Precedent:    The availability of the Bridge Loans will
be subject only to the conditions set forth in paragraph 5 of the Commitment
Letter and Annex II hereto and the following conditions precedent: (i) delivery
of a written notice of borrowing, (ii) accuracy of the Acquisition Agreement
Representations and the Specified Representations and (iii) no event of default
under the Credit Documentation shall have occurred and be continuing or would
result from such extension of credit (it being understood and agreed, for
purposes of this clause (iii), that the failure of any representation and
warranty (other than the Specified Representations) in the Credit Documentation
to be true on the Closing Date shall not restrict or limit the availability of
the Bridge Loans on the Closing Date). Representations and    Warranties:   
Applicable to the Loan Parties and same as those in the Existing Credit
Agreement, except that the representation and warranty regarding financial
statements shall cover the financial statements included in the Company’s Form
10-K for the year ended December 31, 2009 (the “Form 10-K”) and the financial
statements delivered pursuant to clause (vi) of Annex II. Affirmative Covenants;
  

 

Annex I-A-4



--------------------------------------------------------------------------------

Reporting Requirements:    Applicable to the Loan Parties and same as those in
the Existing Credit Agreement and covenants to comply with the Fee Letter and
the Engagement Letter and to use reasonable best efforts to refinance the Bridge
Facility with the proceeds of the Permanent Securities as promptly as
practicable following the Closing Date, including by taking the actions of the
type described in paragraph (ix) of Annex II. Negative Covenants:    Applicable
to the Loan Parties and same as those in the Existing Credit Agreement, with the
following modifications:   

1)      Indebtedness secured by Liens permitted by clause (xi) of the definition
of Permitted Liens shall be limited to $200.0 million at any time outstanding

  

2)      Liens on the Acquired Business (other than (a) customary non-consensual
liens, (b) customary liens arising in the ordinary course of business, (c) liens
required to be granted pursuant to the Existing Credit Agreement, the Existing
Notes and the Receivables Purchase Agreement, (d) liens existing at the time of
the acquisition of the Acquired Business and not incurred in contemplation
thereof (e) liens securing the Bridge Loans, Rollover Loans or Exchange Notes
and (f) other liens permitted by clauses (ix), (xvii), (xxii) of the definition
of Permitted Liens) shall be prohibited

  

3)      Clauses (iv) (other than with respect to Permitted Acquisitions for up
to $25.0 million in the aggregate), (vi) (other than with respect to up to $25.0
million of Investments), (vii), (viii) and (xii) (to the extent made other than
in exchange for common stock of the Company) of Section 8.2.4 of the Existing
Credit Agreement shall not be available

  

4)      The transfer, lease or other disposition of any portion of the Acquired
Business to subsidiaries that are not Loan Parties shall not be permitted except
to the extent cash in an amount equal to fair market value thereof is received
at such time as consideration therefor

  

5)      Regular quarterly dividends at the current quarterly payment rate shall
be permitted if at the time such dividend is declared (i) no default or event of
default exists, (ii) the Leverage Ratio after giving effect thereto is “.25”
turn less than the applicable maximum Leverage Ratio covenant and (iii) the
Company has borrowing availability under the Existing Credit Agreement of at
least $100.0 million after giving effect thereto

  

6)      Clauses (iv), (v), (vi) and (vii) of Section 8.2.5 of the Existing
Credit Agreement shall not be available

 

Annex I-A-5



--------------------------------------------------------------------------------

  

7)      Clause (3) of Section 8.2.6 of the Existing Credit Agreement shall not
be available (other than with respect to Permitted Acquisitions for up to $25.0
million in the aggregate)

  

8)      No prepayments, purchases, repurchases or redemptions of the Existing
Notes shall be permitted prior to the scheduled maturity thereof

  

9)      No consent of the Lenders (or Lead Arrangers) will be required in
connection with an amendment or amendment and restatement of the Receivables
Purchase Agreement; provided that the commitments thereunder do not exceed
$200.0 million

   After the Company’s acceptance of the Commitment Letter and prior to
execution and delivery of the Credit Documentation, the Company agrees to comply
with the negative covenants (in the forms set forth in the Existing Credit
Agreement as modified to the extent modified above) as if the Credit
Documentation had been executed and delivered. Financial Covenants:    The
following financial covenants with definitions and covenants levels that are the
same as those in the Existing Credit Agreement:   

1)      Maximum Leverage Ratio

  

2)      Minimum Interest Coverage Ratio

Events of Default:    Applicable to the Loan Parties and same as those in the
Existing Credit Agreement. Assignments and    Participations:    Each Lender
will be permitted to make assignments in minimum amounts to be agreed to other
entities approved by the Administrative Agent, which approval shall not be
unreasonably withheld or delayed; provided, however, that no such approval shall
be required in connection with assignments to other Lenders or any of their
affiliates. Each Lender will also have the right, without any consent, to assign
as security all or part of its rights under the Credit Documentation to any
Federal Reserve Bank. Lenders will be permitted to sell participations with
voting rights limited to significant matters such as changes in amount, rate and
maturity date. An assignment fee in the amount of $3,500 will be charged with
respect to each assignment unless waived by the Administrative Agent in its sole
discretion. Waivers and Amendments:    Amendments and waivers of the provisions
of the Credit Documentation will require the approval of the Requisite Lenders,
except that the consent of all directly affected Lenders will be required with
respect to certain customary unanimous matters, including, (i) increases in
commitment amounts, (ii) reductions of principal, interest or fees,
(iii) extensions of scheduled maturities or times for payment, (iv) releases of
guarantees representing all or substantially all of the value of the guarantees
and (v) changes that impose any restriction on

 

Annex I-A-6



--------------------------------------------------------------------------------

   the ability of any Lender to assign any of its rights or obligations.
“Requisite Lenders” means (x) if any Lender (together with its affiliates) holds
more than 50% of the Bridge Loans or commitments with respect thereto, a minimum
of two Lenders (for this purpose counting a Lender and its affiliates and
approved funds as a single Lender) holding in the aggregate more than 50% of the
Bridge Loans or commitments with respect thereto and (y) if clause (x) does not
apply, Lenders holding more than 50% of the Bridge Loans or commitments with
respect thereto. Governing Law:   

New York.

Indemnification and

Expenses:

   Substantially similar to the Existing Credit Agreement.

Counsel to the

Administrative Agent

and the Joint Lead

Arrangers:

   Cahill Gordon & Reindel LLP.

 

Annex I-A-7



--------------------------------------------------------------------------------

ANNEX I-B

SUMMARY OF TERMS AND CONDITIONS

ROLLOVER LOANS

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I-B is attached.

 

Borrower:    Same as the borrower of the Bridge Loans. Guarantors:    Same as
the guarantors of the Bridge Loans. Rollover Loans:    Rollover Loans in an
initial principal amount equal to 100% of the outstanding principal amount of
the Bridge Loans on the Rollover Date. Subject to the conditions precedent set
forth below, the Rollover Loans shall be available to the Company to refinance
the Bridge Loans on the Rollover Date. The Rollover Loans shall be governed by
the Credit Documentation for the Bridge Loans and, except as set forth below,
shall have the same terms as the Bridge Loans. Ranking:    Same as the Bridge
Loans. Interest Rate:    Interest shall be payable quarterly in arrears at a
rate per annum equal to the Total Cap.    During the continuance of an event of
default or a payment default, interest will accrue on the principal of the
Rollover Loans and on any other outstanding amount at a rate of 200 basis points
in excess of the rate otherwise applicable to the Rollover Loans, and will be
payable on demand.    All calculations of interest shall be made on the basis of
actual number of days elapsed in a 360-day year. Maturity:    January 15, 2015
(the “Rollover Maturity Date”). Optional Prepayments:    Rollover Loans will be
redeemable at the option of the Company at a prepayment price equal to the
premium that applies to redemption of Exchange Notes, together with accrued and
unpaid interest to the prepayment date. Mandatory    Offer to Purchase:    The
Company will be required to offer to prepay the Rollover Loans upon a Change of
Control (to be defined in the documentation) at 101% of the principal amount
thereof plus accrued and unpaid interest to the date of prepayment.
Conditions Precedent to    Rollover:    The ability of the Company to convert
any Bridge Loans into Rollover Loans is subject to the following conditions
being satisfied:

 

Annex I-B-1



--------------------------------------------------------------------------------

  

(i)     at the time of any such conversion, there shall exist no payment
default, bankruptcy or insolvency default or failure to comply with Section 3 of
the Fee Letter;

  

(ii)    all fees due to the Lead Arrangers and the Initial Lenders shall have
been paid in full;

  

(iii)  the Lenders shall have received promissory notes evidencing the Rollover
Loans (if requested); and

  

(iv)   no order, decree, injunction or judgment enjoining any such refinancing
shall be in effect.

Covenants:    From and after the Rollover Date, the covenants applicable to the
Rollover Loans will conform to those applicable to the Exchange Notes, except
for covenants relating to the obligation of the Company to refinance the
Rollover Loans.

Assignments and

Participations:

   Same as the Bridge Loans. Governing Law:    New York.

Indemnification and

Expenses:

   Same as the Bridge Loans.

 

Annex I-B-2



--------------------------------------------------------------------------------

ANNEX I-C

SUMMARY OF TERMS AND CONDITIONS

EXCHANGE NOTES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I-C is attached.

 

Issuer:    Same as the borrower of the Bridge Loans. Guarantors:    Same as the
guarantors of the Bridge Loans. Exchange Notes:    The Company will issue the
Exchange Notes under an indenture that complies with the Trust Indenture Act of
1939, as amended (the “Indenture”). The Company will appoint a trustee
reasonably acceptable to the holders of the Exchange Notes. Except as expressly
set forth herein, the Exchange Notes shall have the same terms as the Rollover
Loans. Ranking:    Same as the Bridge Loans. Security:    None. Interest Rate:
   Interest shall be payable quarterly in arrears at a per annum rate equal to
the Total Cap.    During the continuance of an event of default or a payment
default, interest will accrue on the principal of the Exchange Notes and on any
other outstanding amount at a rate of 200 basis points in excess of the rate
otherwise applicable to the Exchange Notes, and will be payable on demand.
Maturity:    Same as the Rollover Loans. Amortization:    None. Optional
Redemption:    The Exchange Notes will be redeemable at the option of the
Company at a customary “make-whole” premium calculated using a discount rate
equal to the yield on comparable Treasury securities plus 50 basis points, plus
accrued and unpaid interest to the redemption date.    In addition, Exchange
Notes will be redeemable at the option of the Company prior to the third
anniversary of the Closing Date with the net cash proceeds of qualified equity
offerings of the Company at a premium equal to the coupon on the Exchange Notes,
plus accrued and unpaid interest to the redemption date; provided that after
giving effect to such redemption at least 65% of the aggregate principal amount
of Exchange Notes originally issued shall remain outstanding.

 

Annex 1-C-1



--------------------------------------------------------------------------------

Mandatory    Offer to Purchase:    The Company will be required to offer to
purchase the Exchange Notes upon a Change of Control (to be defined in the
Indenture) at 101% of the principal amount thereof plus accrued and unpaid
interest to the date of purchase. Covenants and    Events of Default:   
Customary high yield covenants and events of default for a comparable issuer in
light of prevailing circumstances and market conditions; provided that such
covenants shall in no event be more restrictive than the corresponding covenants
and events of default in the Bridge Loans. Right to Transfer   

Exchange Notes:

   Each holder of Exchange Notes shall have the right to transfer its Exchange
Notes in whole or in part, at any time to an Eligible Holder and, after the
Exchange Notes are registered pursuant to the provisions described under
“Registration Rights,” to any person or entity; provided that if the Company or
any of its affiliates holds Exchange Notes, such Exchange Notes shall be
disregarded in any voting. “Eligible Holder” will mean (a) an institutional
“accredited investor” within the meaning of Rule 501 under the Securities Act of
1933 (the “Securities Act”), (b) a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act, (c) a person acquiring the
Exchange Notes pursuant to an offer and sale occurring outside of the United
States within the meaning of Regulation S under the Securities Act or (d) a
person acquiring the Exchange Notes in a transaction that is, in the opinion of
counsel reasonably acceptable to the Company, exempt from the registration
requirements of the Securities Act; provided that in each case such Eligible
Holder represents that it is acquiring the Exchange Notes for its own account
and that it is not acquiring such Exchange Notes with a view to, or for offer or
sale in connection with, any distribution thereof (within the meaning of the
Securities Act) that would be in violation of the securities laws of the United
States or any state thereof. Registration Rights:    Within 90 days of the first
issuance of Exchange Notes, the Company shall file a shelf registration
statement with the Securities and Exchange Commission and the Company shall use
its commercially reasonable efforts to cause such shelf registration statement
to be declared effective within 90 days thereafter and keep such shelf
registration statement effective, with respect to resales of the Exchange Notes,
for as long as it is required by the holders of the Exchange Notes to resell the
Exchange Notes. Upon failure to meet the deadlines or otherwise comply with the
requirements of the registration rights agreement (a “Registration Default”),
the Company shall pay liquidated damages to each holder of Exchange Notes with
respect to the first 90-day period immediately following the occurrence of the
first Registration Default in an amount equal to 0.25% per annum on the
principal amount of Exchange Notes held by such holder. The amount of the
liquidated damages will increase by an additional 0.25% per annum on the
principal amount of Exchange Notes with respect to each subsequent 90-day pe-

 

Annex I-C-2



--------------------------------------------------------------------------------

   riod until all Registration Defaults have been cured, up to a maximum amount
of liquidated damages for all Registration Defaults of 1.00% per annum.
Governing Law:    New York.

Indemnification and

Expenses:

   Same as the Bridge Loans.

 

Annex I-C-3



--------------------------------------------------------------------------------

ANNEX II

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.

The funding of the Bridge Loans will be subject to the satisfaction of the
following conditions precedent:

(i) The Acquisition shall have been, or shall substantially concurrently with
the funding of the Bridge Facility be, consummated in accordance with the terms
of the Acquisition Agreement, and the Acquisition Agreement shall not have been
amended, waived or otherwise modified in any material respect and no material
consent shall be given thereunder, without the prior written consent of the Lead
Arrangers (such consent not to be unreasonably withheld, conditioned or
delayed).

(ii) There has been no change, occurrence or development since December 31, 2009
that, either individually or in the aggregate, has had or would reasonably be
expected to have a material adverse effect on the business, properties,
financial condition or results of operations of the Loan Parties, taken as a
whole, other than any such change, occurrence of development resulting from
changes, after the date hereof, in general economic or financial markets
conditions or in general coal or natural gas prices except to the extent such
change, occurrence or development has had or could reasonably be expected to
have a disproportionate impact on the Loan Parties, taken as a whole, as
compared to other energy industry participants.

(iii) Since December 31, 2009, (a) there has not been any reduction in the rate
of production of Hydrocarbons from the Properties which would constitute an
Acquired Business Material Adverse Effect, (b) there has not been any reduction
or write-down in the reserves estimated for the Properties (which reduction or
write-down is not reflected in the Reserve Report) that would constitute an
Acquired Business Material Adverse Effect, (c) there has not been any damage,
destruction or loss with respect to the Assets that would constitute an Acquired
Business Material Adverse Effect that is not addressed by the terms of section
11.4 of the Acquisition Agreement, and (d) the Assets have not become subject to
any obligation or liability that would constitute an Acquired Business Material
Adverse Effect and be required to be reflected as an extraordinary item
separately listed on an income statement for the E&P Business prepared in
accordance with the Accounting Principles. “Acquired Business Material Adverse
Effect” means a material adverse effect on the ownership, assets, operations or
financial condition of the E&P Business, taken as a whole; provided, however,
that Acquired Business Material Adverse Effect shall not include material
adverse effects resulting from general changes in oil and gas prices; general
changes in industry, economic or political conditions, or financial markets;
changes in condition or developments generally applicable to the oil and gas
industry in any area or areas where the Assets are located; acts of God,
including hurricanes and storms; acts or failures to act of Governmental
Authorities (where not caused by the willful or negligent acts of Sellers or the
Companies (as defined in the Acquisition Agreement)); civil unrest or similar
disorder; terrorist acts; changes in Laws; effects or changes that are cured or
no longer exist by the earlier of the Closing Date and the termination of the
Acquisition Agreement pursuant to Article 10 of the Acquisition Agreement; and
changes resulting from the announcement of the transactions contemplated thereby
or the performance of the covenants set forth in Section 6.4 of the Acquisition

 

Annex II-1



--------------------------------------------------------------------------------

Agreement. Capitalized terms used without definition in this paragraph have the
meanings given to them in the Acquisition Agreement.

(iv) The Lead Arrangers shall have received a certification as to the financial
condition and solvency of the Loan Parties, taken as a whole, from the chief
financial officer of the Company, in the form of Annex II-A hereto.

(v) The Lenders under the Bridge Facility shall have received customary opinions
of counsel to the Loan Parties (which shall cover, among other things,
authority, legality, validity, binding effect and enforceability of the
documents for the Bridge Facility and no conflicts with charter documents, law
or specified material contracts) and of local counsel in jurisdictions where the
Loan Parties are incorporated, organized or formed and such customary corporate
resolutions, secretary’s certificates and other customary closing documents.

(vi) The Administrative Agent and the Lenders shall have received: (A) for each
fiscal quarter of the 2010 fiscal year ending at least 40 days prior to the
Closing Date, an unaudited consolidated balance sheet and related consolidated
statements of operations and consolidated cash flows of the Company and of the
Acquired Business for such fiscal quarter and for the elapsed period of the 2010
fiscal year and for the comparable periods of the prior fiscal year (the
“Quarterly Financial Statements”), as to which the independent public
accountants of the Company or the Seller, as the case may be, shall have
performed a SAS 100 review; (B) any additional audited and unaudited financial
statements for all recent, probable or pending acquisitions by the Company that
will be required to be filed in a Form 8-K; and (C) a pro forma consolidated
balance sheet of the Company and related consolidated statement of operations
for 2009, for the latest fiscal quarter covered by the Quarterly Financial
Statements and the four-quarter period ending with the latest fiscal quarter
covered by the Quarterly Financial Statements, in each case, after giving effect
to the Transaction, all of which financial statements shall meet the
requirements of Regulation S-X under the Securities Act and all other accounting
rules and regulations of the Securities and Exchange Commission promulgated
thereunder applicable to a registration statement under the Securities Act on
Form S-3 (subject to customary exceptions for Rule 144A offerings of high yield
debt securities).

(vii) The Lead Arrangers shall have received: (A) forecasts prepared by
management of the Company and its subsidiaries, each in form reasonably
satisfactory to the Lead Arrangers, on a pro forma basis to give effect to the
Transaction and the incurrence of indebtedness related thereto of consolidated
balance sheets, consolidated income statements and consolidated cash flow
statements for each month for the first twelve months following the Closing Date
and for each year commencing with the first fiscal year following the Closing
Date for the term of the Bridge Facility; and (B) evidence satisfactory to the
Administrative Agent that the pro forma Leverage Ratio (as calculated pursuant
to clause (3)(iii) of Section 8.2.6 of the Existing Credit Agreement as amended
in compliance with the Refinancing Exception) is not greater than 4.75:1.0.

(viii) All accrued fees and expenses of the Administrative Agent and the Lead
Arrangers (including the reasonable fees and expenses of counsel for the
Administrative Agent and the Lead Arrangers and one local counsel in each
jurisdiction) for which invoices are received at least three days prior to the
Closing Date shall have been paid.

(ix) The Company shall have (1) within 15 days after the date of the Commitment
Letter, prepared a preliminary offering memorandum relating to the debt
Permanent Securities, in a form reasonably satisfactory to BAS but in any event
including (or incorporating by reference)

 

Annex II-2



--------------------------------------------------------------------------------

all financial statements and other information that would be required to be
included, or incorporated by reference, in a registration statement on Form S-3
for an offering registered under the Securities Act (subject to customary
exceptions for Rule 144A offerings of high yield debt securities), and
thereafter prepared supplements to or final versions of such offering memorandum
(promptly upon request by, and in a form reasonably satisfactory to, BAS)
(collectively, the “Offering Document”), (2) caused the independent registered
public accountants of the Company and the Acquired Business to render customary
“comfort letters” (including customary “negative assurances”) with respect to
the historical and pro forma financial information in the Offering Document,
(3) caused the independent engineers of the Company and the Acquired Business to
render customary letters with respect to the reserves of the Company, the
Acquired Business and their subsidiaries, (4) caused the senior management and
other representatives of the Company to provide access in connection with due
diligence investigations and to participate in a customary high-yield “road
show,” for a consecutive 10 business-day period (or such shorter period agreed
to by BAS) (the “Marketing Period”) commencing on a date determined by BAS with
consultation of the Company but not earlier than the delivery of a final
Offering Document (at no time during which period the financial information in
the Offering Document shall be “stale”) and ending at least three business days
prior to the Closing Date, and (5) used all commercially reasonable efforts to
have obtained the Ratings prior to the commencement of the Marketing Period.

(x) The Administrative Agent shall have received a reserve report prepared by an
independent engineer, in form and substance meeting the requirements of the SEC
for financial reporting purposes, certifying the present value of the proved oil
and gas reserves of the Acquired Business as of December 31, 2009.

(xi) After giving effect to the Transaction, (A) neither the Company nor any of
its subsidiaries shall have any indebtedness for borrowed money or preferred
stock outstanding other than (1) borrowings under the Existing Credit Agreement,
(2) borrowings by CNX Gas Corporation under the Existing Gas Credit Agreement,
(3) borrowings of up to $200.0 million under the Company’s existing trade
accounts receivable facility, (4) up to $3,500.0 million aggregate gross
proceeds of the Bridge Loans and/or the Notes and (5) any other indebtedness for
borrowed money reflected in note 13 of the notes to the Company’s financial
statements included in the Form 10-K and (B) there shall not be an Event of
Default under, and as defined in, the Existing Credit Agreement. As soon as
practicable after the date hereof and in any event not later than the last day
of the Marketing Period, the Existing Credit Agreement shall have been amended
to permit the Transaction, or shall have been refinanced with another revolving
credit agreement (permitted by clause (iii) of the proviso to the third
paragraph of Section 2 of the Commitment Letter) that permits the Transaction,
in each case, including the terms of the Bridge Facility and the Notes as
contemplated by the Commitment Letter and the Fee Letter.

(xii) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act.

 

Annex II-3



--------------------------------------------------------------------------------

ANNEX II-A

[Form of]

SOLVENCY CERTIFICATE

This Solvency Certificate (this “Certificate”) is delivered pursuant to Section
[    ] of the Credit Agreement, dated as of [            ], 2010 (as amended,
supplemented, restated, replaced or otherwise modified from time to time, the
“Credit Agreement”), among CONSOL Energy Inc. (the “Company”), Bank of America,
N.A., as Administrative Agent and each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”). Capitalized terms
used herein without definition have the same meanings as in the Credit
Agreement.

I hereby certify on behalf of the Loan Parties as follows:

1. I am the duly qualified and acting Chief Financial Officer of the Company and
in such capacity am a senior financial officer with responsibility for the
management of the financial affairs of the Company and the preparation of
consolidated financial statements of the Company and its subsidiaries. I acted
on behalf of the Company in connection with the negotiation and execution of the
Credit Agreement, the other Loan Documents and each other document relating to
the Transaction. In connection with the following certifications, I have
reviewed the financial statements of the Company and its subsidiaries.

2. I have carefully reviewed the contents of this Certificate, and I have
conferred with counsel for the Company for the purpose of discussing the meaning
of its contents and the purpose for which it is to be used. I have made such
investigations and inquiries as I have deemed to be necessary and prudent, and
have reviewed the Credit Agreement, the other Loan Documents and each other
document relating to the Transaction. I am providing this certificate solely in
my capacity as an officer of the Company.

3. The fair value of the property of the Loan Parties, taken as a whole, is not
as of the date hereof, nor will it be after giving effect to the Transaction,
less than the total amount of liabilities, including contingent liabilities, of
the Loan Parties, taken as a whole (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability).

4. On the date hereof before and after giving effect to the Transaction, the
present fair salable value of the assets of the Loan Parties, taken as a whole,
is greater as of the date hereof than the total amount of liabilities, including
contingent liabilities, of the Loan Parties, taken as a whole (it being
understood that the amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability).

5. The Loan Parties are not incurring, and do not intend to incur, debts or
liabilities beyond the Loan Parties’ ability to pay such debts and liabilities
as they mature.

6. The Loan Parties, taken as a whole, are not, and after giving effect to the
Transaction will not be, left with property remaining in its hands constituting
“unreasonably small capital.” I



--------------------------------------------------------------------------------

understand that “unreasonably small capital” depends upon the nature of the
particular business or businesses conducted or to be conducted, and I have
reached my conclusion based on the needs and anticipated needs for capital of
the businesses conducted or anticipated to be conducted by the Loan Parties in
light of the projected financial statements and available credit capacity.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this [    ]th day of
[            ], 2010.

 

CONSOL ENERGY INC. By:  

 

  Name:     Title:   [Chief Financial Officer]